—Appeal by the defendant from a resentence of the Supreme Court, Nassau County (Jaeger, J.), imposed October 27, 2008, upon his conviction of criminal possession of a controlled substance in the second degree, upon his plea of guilty.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s *1054assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.P., Miller, Balkin, Leventhal and Austin, JJ., concur.